DETAILED ACTION
	In the response filed 15 July 2022, claims 1, 9, 15, and 18 were amended.  Claims 21-23 were added. Claims 1, 3-15, and 17-23 remain pending.  The 35 USC 103 rejections of the previous office action are maintained.  Upon further consideration of the claims with regards to the claims of US Patent No. 10,769,328, reinstatement of the double patenting rejections were deemed necessary.  See Below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/769,328. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation found in the application can be found in the patent. 
For instance, from claim 1 of the instant application “A computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to: receive an indication to export information pertaining to a first electronic design from a first Electronic Design Automation (EDA) tool executing on the computer system, the indication to export comprising information to request export in a first file format; export information describing the first electronic design from the first EDA tool; and store the export information in a file of a second file format describing the first electronic design in the first file format, wherein the file format in, the information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description” can all be found in claim 1 of the patent.
Additionally, “a simulation setup element including information used to set up simulations of the components in the schematic” is also recited in claim 1 of the patent.  As such, the examiner erred in dismissing the Double Patenting rejections in the previous office action and they must be reinstated.  
Claims 3-15 and 17-23 of the instant application are rejected based upon claims 2-10 of the patent for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “WEBENCH® to Altium® Export“ captured by web.archive.org on 19 December 2015 herein referred to as WtAE in view of “WEBENCH® Altium Connector User’s Manual herein referred to as WACUM and Teague, III, US Patent No. 6,598,207 B1.

In reference to claim 1, WtAE teaches receiving an indication to export information (exporting a design, step 2) pertaining to a first electronic design from a first Electronic Design Automation (EDA) tool (design created in WEBENCH); 
the indication to export comprising information to request export in a file format (xml file);
exporting information describing the first electronic design from the first EDA tool (export the design); and 
store the export information in a file describing the first electronic design based on the file format (exporting a design, step 3, store the file), the information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description (Page 3, top figure, file includes schematic with models and simulation settings as it looks in Webench).
WtAE does not explicitly teach the information comprising a simulation setup element including information used to set up simulations of the components in the schematic.  WACUM teaches that the input file for the WEBENCH Simulation Engine should contain the models used for all non-linear devices in the circuit, the analyses that need to be performed on the circuit, the options to be used for the analyses, and finally the outputs that need to be saved.  These are considered simulation setup elements.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the simulation setup elements as taught by WACUM into the export information as taught by WtAE because it is required by the WEBENCH Simulation Engine as input.
WtAE in view of WACUM does not explicitly teach a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform the above process steps.  Teague, III teaches a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform process.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the WtAE in view of WACUM on the computer system as taught by Teague, III, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device because it would automatically store the export files.
Furthermore WtAE in view of WACUM does not explicitly teach storing store the export information in a file of a second file format, describing the first electronic design in the first file format, information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; a component model element including at least one model for the circuit components in the schematic description, and a simulation setup element including information used to set up simulations of the components in the schematic.  Teague, III teaches a method for converting a first file format into a second file format (Figure 3, 120).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to convert the file of stored export information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; a component model element including at least one model for the circuit components in the schematic description; and a simulation setup element including information used to set up simulations of the components in the schematic as taught by WtAE in view of WACUM into a second file format as taught by Teague, III because the 2nd file format could be acceptable to a different simulation engine needing a different format.

In reference to claim 3, WtAE in view of WACUM and Teague, III teaches wherein first file format is stored in XML (WtAE, exporting a design, step 3).
In reference to claim 4, WtAE in view of WACUM and Teague, III teaches wherein exporting information describing the first electronic design from the first EDA tool is performed by interfacing with an Application Program Interface of the first EDA tool (WtAE, Exporting the design, Steps 1-3 show an Application Program Interface of WEBENCH).
In reference to claim 5, WtAE in view of WACUM and Teague, III in view of Teague, III teaches wherein exporting information describing the first electronic design from the first EDA tool is performed natively by the first EDA tool (WtAE, Exporting the design, Steps 1-3 show exporting is done natively in WEBENCH).
In reference to claim 6, WtAE in view of WACUM and Teague, III teaches saving multiple files based upon WEBENCH data (WtAE, exporting the design section, exporting filter designs section).  
In reference to claim 7, WtAE in view of WACUM and Teague, III teaches wherein a template is used for at least one component placement (WtAE, Exporting the design, Step 1, WEBENCH created designs from templates based upon the entered design specifications).
In reference to claim 8, WtAE in view of WACUM and Teague, III teaches receiving an indication to import a file defining the first electronic design, to the first Electronic Design Automation (EDA) tool, the file comprising information sufficient to recreate the placement and routing of components in the first electronic design (WtAE, Steps to use the exported design, step 1, opening a WEBENCH design);
process the file to identify component objects and associate model names to the identified component objects; process the file to map components to a symbol and obtain location, rotation, and mirroring information pertaining to the symbol; process the file to place components and route wires between components based on at least one constraint (WtAE, Steps to use the exported design, step 2, successful completion of your open design); and present a schematic view of the first electronic design in the second EDA tool (WtAE, Steps to use the exported design, step 2, you will see the schematic in Altium as it looks in WEBENCH).  The steps can be performed multiple times on multiple files, therefore done the second time, it would be on a second file.  From the claims there appears to be no correlation between the first and second files.
In reference to claim 9, WtAE in view of WACUM and Teague, III teaches receiving an indication to import a file defining the first electronic design, to a second Electronic Design Automation (EDA) tool, the file comprising information sufficient to recreate the placement and routing of components in the first electronic design (WtAE Steps to use the exported design, step 1, opening a WEBENCH design);
process the file to identify component objects and associate model names to the identified component objects; process the file to map components to a symbol and obtain location, rotation, and mirroring information pertaining to the symbol; process the file to place components and route wires between components based on at least one constraint (WtAE Steps to use the exported design, step 2, successful completion of your open design); and present a schematic view of the first electronic design in the second EDA tool (WtAE Steps to use the exported design, step 2, you will see the schematic in Altium as it looks in WEBENCH). The steps can be performed multiple times on multiple files, therefore done the second time, it would be on a second file.  From the claims there appears to be no correlation between the first and second files.
	In reference to claims 10 and 11, model encryption for components is supported by WtAE in view of WACUM and Teague, III (see szzu007a.pdf page 9 that further describes WtAE).
	In reference to claim 12, WtAE teaches receiving an indication to import a file defining an electronic design to a first Electronic Design Automation (EDA) tool executing on the computer system, the information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description (Page 3, top figure, file includes schematic with models and simulation settings as it looks in Webench); process the file to identify component objects and associate model names to the identified component objects; process the file to map components to a symbol and obtain location, rotation, and mirroring information pertaining to the symbol; process the file to place components and route wires between components based on at least one constraint (Steps to use the exported design, step 2, successful completion of your open design); and present a schematic view of the electronic design in the first EDA tool (Steps to use the exported design, step 2, you will see the schematic in Altium as it looks in WEBENCH).
WtAE does not explicitly teach the information comprising a simulation setup element including information used to set up simulations of the components in the schematic.  WACUM teaches that the input file for the WEBENCH Simulation Engine should contain the models used for all non-linear devices in the circuit, the analyses that need to be performed on the circuit, the options to be used for the analyses, and finally the outputs that need to be saved.  These are considered simulation setup elements.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the simulation setup elements as taught by WACUM into the export information as taught by WtAE because it is required by the WEBENCH Simulation Engine as input.
WtAE in view of WACUM does not explicitly teach a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform the above process steps.  Teague, III teaches a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform process.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the WtAE in view of WACUM on the computer system as taught by Teague, III, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device because it would automatically store the export files.
Furthermore WtAE in view of WACUM does not explicitly teach storing store the export information in a file of a second file format, describing the first electronic design in the first file format, information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description.  Teague, III teaches a method for converting a first file format into a second file format (Figure 3, 120).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to convert the file of stored export information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description as taught by WtAE in view of WACUM into a second file format as taught by Teague, III because the 2nd file format could be acceptable to a different simulation engine needing a different format.
In reference to claim 13, WtAE in view of WACUM and Teague, III teaches wherein the common file format further includes sufficient information to process the file to identify the simulation setup element for the first electronic design (WtAE Steps to use the exported design, step 2, simulation settings and WACUM simulation setup elements).
In reference to claim 14, WtAE in view of WACUM and Teague, III teaches receiving an indication to initiate a simulation on the electronic design; and provide simulation results based, in part, on simulation the simulation setup element identified in the file (WtAE Steps to use the exported design, step 2 launch simulation, and step 4, post process simulation results, and WACUM, file contains outputs that need to be saved).
In reference to claims 15-20 drawn to a computer readable media comprising instructions for performing the same functional limitations as found in claims 1-11, the same rejections apply.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In computer systems/computer readable mediums that receive an indication to export information pertaining to a first electronic design from a first Electronic Design Automation (EDA) tool executing on the computer system, the indication to export comprising information to request export in a first file format; export information describing the first electronic design from the first EDA tool; and store the export information in a file of a second file format, describing the first electronic design in the first file format, the information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic, a component model element including at least one model for the circuit components in the schematic description, and a simulation setup element including information used to set up simulations of the circuit components in the schematic: prior art of record does not teach or clearly suggest wherein the file includes information sufficient to recreate the placement and routing of components in the first electronic design, and the first file of the second file format further comprises a symbol information component including graphical information used to display symbols corresponding to circuit blocks and components in the schematic.
	

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. Applicant argues that WtAE does not teach or suggest the arrangement of elements in the information in the file of the second file format and specifically that “a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic, a component model element including at least one model for the circuit components in the schematic description...” is absent from WtAE.  However, it is the Examiners understanding that “a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic, a component model element including at least one model for the circuit components in the schematic description...” is data necessary for Altium to simulate using the Webench designs.  Accordingly, it is the examiners understanding that WtAE teaches this element.  As noted by the applicant, the Webench Altium Connector is something that applicant owned and sold more that a year prior to the priority date of this application.  If it could not perform an export with “a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic, a component model element including at least one model for the circuit components in the schematic description...”, a statement on the record would clarify this.
With regards to applicants arguments for combining WtAE with WACUM, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  As outlined in the previous action and above, WACUM teaches that the input file for the WEBENCH Simulation Engine should contain the models used for all non-linear devices in the circuit, the analyses that need to be performed on the circuit, the options to be used for the analyses, and finally the outputs that need to be saved.  These are considered simulation setup elements.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the simulation setup elements as taught by WACUM into the export information as taught by WtAE because it is required by the WEBENCH Simulation Engine as input.  Once again, this is data necessary for Altium to simulate using the Webench designs and would be part of the second file format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851     




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851